Case: 19-60059      Document: 00515411527         Page: 1    Date Filed: 05/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60059                            May 11, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
LAIQ KHAN,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A209 159 340


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Laiq Khan, a native and citizen of Afghanistan, petitions for review of
the Board of Immigration Appeals’ (BIA) denial of his motion to terminate his
removal proceedings for lack of jurisdiction. That same order dismissed Khan’s
appeal of the immigration judge’s (IJ) denial of request for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT). In this
court, Khan argues only the jurisdictional issue, and he has thus waived any


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60059     Document: 00515411527     Page: 2   Date Filed: 05/11/2020


                                  No. 19-60059

challenge to the BIA’s decision regarding his requests for asylum, withholding
of removal, and CAT relief. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003).
      Regarding jurisdiction, Khan cites Pereira v. Sessions, 138 S. Ct. 2105
(2018), and contends that the notice to appear (NTA) which initiated his
removal proceedings was defective, thereby depriving the immigration court of
jurisdiction, because it did not state the date and time of his removal
proceedings. Our court, however, has rejected this jurisdictional challenge and
determined Pereira is limited to the context of the stop-time rule in removal
proceedings. See Martinez-Lopez v. Barr, 943 F.3d 766, 769-70 (5th Cir. 2019);
Pierre-Paul v. Barr, 930 F.3d 684, 688-90 (5th Cir. 2019), cert. denied, 2020 WL
1978950 (U.S. Apr. 27, 2020) (No. 19-779). Khan’s NTA was not defective
because it detailed the nature of the removal proceedings, stated its legal basis,
and warned about the possibility of in absentia removal; any alleged defect,
moreover, would have been cured because Khan was issued later notices of
hearing that included the date and time of his removal proceedings. See
Martinez-Lopez, 943 F.3d at 770; Pierre-Paul, 930 F.3d at 690-91.
      Accordingly, Khan’s petition for review is DENIED.




                                        2